                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                   CRIMINAL ACTION NO. 5:19-CR-00083-KDB-DCK
 UNITES STATES OF AMERICA,

                 Plaintiff,

    v.                                                           ORDER

 ANWAR VANCHASS POWELL,

                 Defendant.


         THIS MATTER is before the Court on the Government’s Motion to Dismiss Count Two

of the Bill of Indictment in the above captioned matter. (Doc. No. 13) (“Motion”). The Government

moves to dismiss Count Two (Possession of Ammunition by a Felon) pursuant to Federal Rule of

Criminal Procedure Rule 48(a) and to “streamline the issues in dispute.” Id. at 1. After review of

the record and for the reasons stated in the Motion, the Court grants the Government’s Motion to

Dismiss Count Two of the Bill of Indictment.

         Defendant had previously filed a Motion to Dismiss and/or Elect Count (Multiplicitous

Counts), (Doc. No. 12), asking the Court to dismiss one of the two counts in the Bill of Indictment

or merge the two counts into a single count. Having ruled on the Government’s Motion,

Defendant’s motion is now moot.

         IT IS THEREFORE ORDERED:

            1. The Government’s Motion, (Doc. No. 13), is GRANTED and Count Two of the

                Bill of Indictment is DISMISSED; and

            2. Defendant’s Motion, (Doc. No. 12), is DENIED AS MOOT.

                                               Signed: January 31, 2020
